Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in response to communication filed 8/29/2018.
Claims 1-20 are pending.
Claims 15-20 are withdrawn as being directed to a non-elected invention.
Claims 1-14 are examined in this office action.
This is the first action on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 classified in G06Q 30/0631, drawn to:
Obtaining features related to a set of objectives for the network service
II. Claims 11-18, classified in G06Q 20/3224, drawn to:
obtaining current contextual features
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as: 
obtaining features related to a set of objectives for the network service
These features are not required by subcombinations II and III.  See MPEP § 806.05(d).
Subcombination II has separate utility such as: 
obtaining current contextual features
These features are not required by subcombination I and III.  See MPEP § 806.05(d).

The examiner has required restriction between distinct products or processes.  Where applicant elects a grouping and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitation of the allowable group will be examined for patentability in accordance with 37 CFR 1.104 (See MPEP 821.04(a)).  Applicant is advised that if any claimed presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instance application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Pursuant this requirement for election, claims 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone interview conducted with applicant representative Anne Christy on 9/8/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a set of marketplace objectives.”  It is unclear how these objectives are tied, if at all, to objectives recited in parent claim 8, or indeed how these marketplace objectives relate to the rest of the recited claims at all.  The recitation appears to be free-floating, with no ties to the rest of the claim invention, making it unclear how the claim as a whole relates to the invention.  While art has been applied to the claim language as written, correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to nonstatutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the method or organizing human activity grouping of abstract ideas.  Taking claim 1 as a representative claim:
A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a computing system to perform steps comprising:
obtaining current features related to a user of a network service and a set of entities associated with the network service; 
obtaining current features related to a set of objectives for the network service; 
generating a set of objective values based on the obtained current features related to the set of objectives; 
for each entity of the set of entities: generating a likelihood score quantifying whether the user will find the entity to be favorable, the likelihood score based on the current features related to the user and the current features related to the entity; 
generating a user recommendation score for the entity, the user recommendation score based on the likelihood score and the set of objective values; and 
displaying information about one or more of the entities to a client device of the user.
The limitations are considered to be directed to a method of organizing human activity.  The recitation of mere information related to a network service, a memory and processor performing the steps, as well as the recitation of the display of information to a client device are recited at a high level of generality.  Furthermore, the recitation of the network service, users of the network service and entities associated with the network service, are not considered additional elements outside the scope of the abstract idea purely by virtue of being related to a network service because the steps reciting these elements are operating on information associated with the network service and not the service itself.  But for these recitations, the steps themselves direct to steps for providing recommendations and information concerning entities related to a network service.  The steps constitute facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a computing system to perform steps comprising:
network service and a set of entities associated with the network service; 
obtaining current features related to a set of objectives for the network service; 
generating a set of objective values based on the obtained current features related to the set of objectives; 
for each entity of the set of entities: generating a likelihood score quantifying whether the user will find the entity to be favorable, the likelihood score based on the current features related to the user and the current features related to the entity; 
generating a user recommendation score for the entity, the user recommendation score based on the likelihood score and the set of objective values; and 
displaying information about one or more of the entities to a client device of the user.
These additional elements fail to integrate the judicial exception into a practical application.  The additional elements of the claim are recited at a high level of generality (i.e. as generic, non-descript computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, mere information about a network service without further detail with regard to the service itself, claiming that the steps are performed using processors executing instructions on memory, and further displaying information on a device, amount no more than mere instructions to apply the exception using a generically recited computer component, with no meaningful limitation as to how these components function to perform the steps.  The mere recitation of steps being performed by non-descript computer components and techniques does not represent any improvement, meaningful limitation and does little more than tie the steps of the judicial exception to a particular technological environment.  Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a memory and processor amount to no more than mere instructions to apply the exception using a generic computer component.  The additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The claims recite functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
Storing and retrieving information in memory (obtaining features, generating objectives, generating scores, displaying information), see Versata Dev. Group, Inc. v. SAP Am., Inc.
receiving or transmitting data over a network (obtaining features, displaying information) see Symantec, TLI Communications, OIP Techs
Ultimately, the claims are only specific in how the computer is used to facilitate the abstract idea itself using generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
1-14 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claim(s) 2-7, 9-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
Specifically, 2-3, 9-10 recite training a model for generating a probability, claims 4, 11 recite requesting and receiving contextual user data from a client device, claims 6-7, 13 recite utilizing a quadratic programming algorithm to generate a recommendation score.  The recitation of a particular technique or algorithm such as training a model or utilizing a mathematical technique such as quadratic programming, even if it is specific in nature, is not considered an additional element insofar as they constitute logical steps that are performed as a part of the judicial exception.  In particular, these recitations lack any detail as to their implementation that would hint at additional elements that would allow for an interpretation beyond merely being a part of the judicial exception itself.  These recitations are recited at a high level of generality and provide minimal technical structure or detail for further consideration either individually or as ordered combinations with the independent claims.  As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. (US 20180308133 A1) (“Geist”), in view of Basu et al. (US 20190130296 A1) (“Basu”).
Claims 1, 8: 
Geist discloses a non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a computing system (0042) to perform steps comprising: 
obtaining current features related to a user of a network service (0012, “In particular embodiments, the social-networking system [network service] may use a machine learning model to determine a personalized offer in a message to a user of the online social network. The offer may be based on aggregate user data [features related to a user], personal user data [features related to a user] of the individual user who receives the message, one or more messaging campaign parameters, and current data associated with the messaging campaign for the particular message.”);
and a set of entities associated with the network service (0016, “In particular embodiments, the social-networking system [network service] may receive, from a client device of an entity, a request to initiate a messaging campaign. A messaging campaign may be understood to mean an organized course of action for sending users messages over the online social network. As an example and not by way of limitation, a messaging campaign may be an advertising campaign, and the messages may be advertisements. In particular embodiments, the entity may be a third-party entity that operates independently of the social-networking system. As an example and not by way of limitation, the third-party entity may be a clothing retailer (e.g., JCREW). JCREW may request to initiate an advertising campaign for a particular line of men's dress shirts that it wishes to sell to members of the online social network.”)(0039, “In particular embodiments, social-networking system 460 may be capable of linking a variety of entities.”); 
0012, “As an example and not by way of limitation, a third-party entity (e.g., an advertiser) may launch a messaging campaign (e.g., an advertising campaign). The third-party entity may set one or more campaign parameters [features related to objectives] (e.g., duration of the messaging campaign, total amount of spend), that may include an offer-type and an offer range. The offer may be a discount for goods or services, a buy-one-get-one type offer, or any other suitable offer. As an example of an offer range, the third-party entity may specify a percentage discount of between 10% and 50%. Once the third-party entity has established the messaging campaign parameters including the offer range, the social networking system [network service] may identify individual users to whom send the message with the offer.”) (0016, “The optimizations may be stated in terms of goals for the messaging campaign (e.g., acquire new customers, re-activate old customers, retain current customers, total units sold, number of offers accepted, total number of clicks on advertisements related to the messaging campaign). As an example and not by way of limitation, an optimization for the clothing retailer JCREW may be to attract new customers (e.g., users who have not purchased clothing at JCREW in the past). To attract new customers, the social-networking system may offer bigger discounts to users who have never shopped at JCREW before. Alternatively, the social-networking system may offer bigger discounts to users who have never viewed content related to JCREW, who have never "liked" JCREW on the online social network, or who have never clicked-through to a JCREW website from a content object associated with JCREW and posted on the online social network.”); 
generating a set of objective values based on the obtained current features related to the set of objectives (0012, “The social-networking system may use a trained machine learning model to determine an offer amount with the offer range for each user [objective values].”); 
for each entity of the set of entities: generating a likelihood score quantifying whether the user will find the entity to be favorable, the likelihood score based on the current features related to the user 0012)(0020, “In particular embodiments, a machine-learning model may be trained with training data.  The training data may include a list of user features [features related to user] and a list of message features [features related to entity].”)(0022, “In particular embodiments, the machine-learning model may output a probability score for each of several different offer amounts within the offer range. As an example and not by way of limitation, the social-networking system may determine the probability that Alex will click on a message that has discounts of 18%, 20%, 22%, 24%, etc., and may select the offer amount that is associated with the highest click-through probability [most likely to be found favorable].”); 
and displaying information about one of the entities to a client device (0034) of the user (0024, referring to FIG. 1, “In particular embodiments, the social-networking system may send, to each of a plurality of users, one or more messages associated with the messaging campaign. These messages may be generic messages with static offer amounts, or they may be messages with personalized offer amounts that have been determined by the social-networking system with the aid of the machine-learning model. As an example and not by way of limitation, the social-networking system may send messages similar to message 110 or 210 to many different users.”).  
Geist does not explicitly disclose, but Basu teaches displaying information about a plurality of entities (one or more) to a client device of the user (0027, “The user interface population engine identifies an ordered set of content items for all available content slots in a user's social network feed to optimize a display of a diversity of various types of content items.” Examiner note: wherein information about an entity is broadly interpreted, “entity” broad in that it encompasses virtually any existence, in this instance a content item itself may be interpreted as an entity).
0016).
Claims 2, 9: 
	Geist/Basu teaches claim 1.
	Geist further discloses:
21training a first model to generate a probability that a user will find an entity to be favorable (0020, “In particular embodiments, a machine-learning model may be trained with training data.  The training data may include a list of user features [features related to user] and a list of message features [features related to entity].”)(0022, “In particular embodiments, the machine-learning model may output a probability score for each of several different offer amounts within the offer range. As an example and not by way of limitation, the social-networking system may determine the probability that Alex will click on a message that has discounts of 18%, 20%, 22%, 24%, etc., and may select the offer amount that is associated with the highest click-through probability [most likely to be found favorable].”), 
the training taking as input: information about the entity (0020, “In particular embodiments, a machine-learning model may be trained with training data [input].  The training data may include a list of user features and a list of message features…The message features may include any suitable characteristic of the message, including the content of the message, the product or server the message is promoting [information about the entity] (if the message is an advertisement), the offer-type of the offer in the message, the offer amount, photos or other multimedia content in the message, or any other suitable feature of the message.”), 
information about the user (0020, “In particular embodiments, a machine-learning model may be trained with training data. The training data may include a list of user features and a list of message features.  The user features may include any suitable user feature, such as age, race, employment status, relationship status, geographic location, educational background, as well as social graph data, such as content objects that users have interacted with (e.g., liked, shared, commented on).”), 
and contextual information (0020, “In particular embodiments, a machine-learning model may be trained with training data. The training data may include a list of user features and a list of message features.  The user features may include …geographic location…” Examiner note: specification 0036 states that contextual information may include a location/address of the consumer.).  
Claims 3, 10: 
	Geist/Basu teaches claim 1.
	Geist further discloses:
training a set of computer models to generate objective values related to the set of objectives for the network service (0012, “The social-networking system may use a trained machine learning model to determine an offer amount with the offer range for each user [objective values].”).  
Claims 4, 11: 
	Geist/Basu teaches claim 1.
	Geist further discloses:
wherein obtaining current features related to a user of a network service comprises: 
responsive to a user opening an application on a client device (0036, “As an example and not by way of limitation, client system 430 may access social-networking system 460 using a web browser 432, or a native application associated with social-networking system 460 (e.g., a mobile social-networking application, a messaging application, another suitable application, or any combination thereof) either directly or via network 410.”): 
requesting contextual user data from the client device; and receiving a subset of the requested contextual user data from the client device (0043, “Information may be pushed to a client system 430 as notifications, or information may be pulled from client system 430 responsive to a request received from client system 430. Authorization servers may be used to enforce one or more privacy settings of the users of social-networking system 460. A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions [contextual user data] logged by social-networking system 460 or shared with other systems (e.g., third-party system 470), such as, for example, by setting appropriate privacy settings.”).  
Claims 5, 12. The non-transitory computer-readable storage medium of claim 1, 
	Geist/Basu teaches claim 1.
	Geist further discloses:
wherein the format of the displayed information is determined using the recommendation scores of the entities (0024, referring to FIG. 1, “In particular embodiments, the social-networking system may send, to each of a plurality of users, one or more messages associated with the messaging campaign. These messages may be generic messages with static offer amounts, or they may be messages with personalized offer amounts that have been determined by the social-networking system with the aid of the machine-learning model [format altered based on machine-learning scores]. As an example and not by way of limitation, the social-networking system may send messages similar to message 110 or 210 to many different users.”).  
Claims 6, 13: 
	Geist/Basu teaches claim 1.
	Geist does not disclose, but Basu teaches:
0062, “The determination of which content items to present includes multiple competing interests, such as gaining user attention, generating revenue, or the like. Determining what content items to present, based on these competing interests (sometimes called constraints or goals) falls within a class of problems called quadratically constrained quadratic programs (QCQP).”)(0099-0102, “At operation 815, the UI population engine 206 estimates the decision space to linearize the competing quadratic constraints…At operation 820, the UI population engine 206 determines, in the estimated decision space and using an objective function, a display probability [recommendation score] for each content item in the set of content items, each respective display probability corresponding to a given content item's probability of display in a specific content slot of a plurality of content slots on the user interface.  At operation 825, the UI population engine 206 causes display of the content items with the highest display probabilities.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Basu in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Basu would have improved the disclosure so as to present a plurality of items that best balance revenue and user attention (0016).
Claim 7: 
	Geist/Basu teaches claim 6.
	Geist does not disclose, but Basu teaches:
wherein constraints applied to the quadratic programming algorithm include threshold values associated with each of the objectives for the network service (0025, “The user interface population engine processes the set of content items according to a multi-objective (e.g., multi-constraint, such as can include one or more quadratic constraints) optimization technique to generate an ordered set of content items, where the ordered set of content items includes a diversity of content item types that meets a plurality of threshold requirements (e.g., constraints) that are in conflict with each other--such as satisfying a desired level of engagement of the target member account and also satisfying desired level of revenue generation, or other goal discussed herein.”) (0062, “The determination of which content items to present includes multiple competing interests, such as gaining user attention, generating revenue, or the like. Determining what content items to present, based on these competing interests (sometimes called constraints or goals) falls within a class of problems called quadratically constrained quadratic programs (QCQP).”)(0099-0102, “At operation 815, the UI population engine 206 estimates the decision space to linearize the competing quadratic constraints…At operation 820, the UI population engine 206 determines, in the estimated decision space and using an objective function, a display probability [recommendation score] for each content item in the set of content items, each respective display probability corresponding to a given content item's probability of display in a specific content slot of a plurality of content slots on the user interface.  At operation 825, the UI population engine 206 causes display of the content items with the highest display probabilities.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Basu in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Basu would have improved the disclosure so as to present a plurality of items that best balance revenue and user attention (0016).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist/Basu, in view of Mauseth et al. (US 20080270209 A1) (“Mauseth”).
Claim 14: 
	Geist/Basu teaches claim 8.
	Geist does not disclose, but Basu teaches:
wherein a set of marketplace objectives (see rejection under 35 USC 112(b), detailed above)  includes:
gross earnings, consumer happiness (0016, “Consider a problem of determining which items to present to a user on a newsfeed (and what order to present the items). In some situations, such as where user-attention and revenue are not a concern. In such situations, determining which items to present to a user is trivial; any items will satisfy the non-existent constraints. However, in social networking systems, goals include retaining user attention, while still maintaining sufficient revenue. These goals are generally at odds with each other. A solution of items that maximizes revenue (presenting only advertisements) is not also a solution that maximizes user attention (presenting content of interest to the user that causes the user to spend more time on the social networking website). Thus, a balance is to be struck regarding user attention and revenue generation. Embodiments discussed herein can determine a solution of items to present to the user that strikes a balance between such competing interests.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Basu in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of 0016).
The combination of Geist/Basu does not disclose, however Mauseth teaches:
wherein a set of marketplace objectives includes:
market fairness (0133, 0157, “Example reliability characteristics obtained from third-party provided information are listed below…How many regulatory body orders or complaints been filed against the merchant?...What is the underlying basis for the filings (e.g., unfair and deceptive trade practices [market fairness], fraud)?”), 
delivery partner reliability (0301, “In one implementation, with respect to a Transactional Data (TD) sub-score, the scoring model assigns a numerical value (e.g., positive, negative, neutral) to the ratings provided by customers about their shopping experience with the merchant and its website. Positive customer ratings predict a higher level of merchant reliability, including customer satisfaction with the transaction and its results (e.g., delivery of the product and/or service).”);
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Mauseth in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Mauseth would have improved the combination so as to predict the likelihood that a merchant is reliable in its business dealings (0012).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625            

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625